Citation Nr: 1718148	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a left wrist disability, to include CTS.


REPRESENTATION

Appellant represented by:	Dennis A. Chen, Attorney


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, that, in pertinent part, denied entitlement to service connection for a right wrist disability and for a left wrist disability.  This case was previously before the Board in August 2015 and in June 2016, when the Board remanded it for additional development.  

In its June 2016 remand, the Board identified the November 2015 statement by the Veteran as an apparent claim for entitlement to a total disability rating based on individual unemployability (TDIU), and referred the matter for AOJ action.  The record does not reflect AOJ communication with the Veteran with regard to this matter.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is again referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that she is entitled to service connection for right and left wrist disabilities, to include CTS.  She reports having experienced wrist pain since service.

Initially, the Board acknowledges that for the purposes of establishing service connection, right and left wrist disabilities,  CTS has been diagnosed in private treatment records, to include those dated December 2009.  Though medical providers have provided differing assessments of the Veteran's wrist complaints, including, significantly, the October 2010 VA examination which found no current wrist diagnoses, the Board notes that service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records (STR's) show diagnosis and treatment for a left wrist sprain in 1994.  Upon examination at discharge from service in January 1998, the Veteran did not report symptoms or complaints relating to her wrists.  

In June 2008, Dr. SBG, a VA primary care physician, stated that the Veteran's current bilateral wrist conditions were directly related to service.  However, the doctor failed to identify the diagnosed bilateral wrist conditions nor did he provide any rationale for the favorable nexus opinion. 

In October 2015, pursuant to an August 2015 Board remand, the Veteran was provided a VA examination to determine the nature and etiology of her current right and left wrist conditions.  The October 2015 VA examiner did not diagnose CTS, but discussed the Veteran's "bilateral wrist condition," opining that her "current symptoms of bilateral wrist pain with associated numbness is at least as likely as not attributed to symptoms of carpal tunnel syndrome," noting that confirming diagnostic studies had not been conducted.  The VA examiner found that the Veteran's right and left wrist conditions were less likely than not related to service. 
In June 2016, the Board found that the October 2015 VA examination report failed to provide adequate support for the findings presented, and remanded the matter for an additional VA medical opinion pursuant to Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In September 2016, the VA examiner who conducted the October 2015 VA examination provided an addendum opinion stating that the Veteran's symptoms of wrist pain and numbness of the fingers are less likely than not a result of military activity to include heavy lifting of materials on a continual basis, long hours driving a humvee and left wrist injury in 1994 at which time [the Veteran] sustained a FOOSH (fall onto outstretched hand) injury."  The VA examiner relied on evidence of record showing that the Veteran did not complain of or receive treatment for a bilateral wrist pain with numbness during service, and that no condition or symptoms were noted on examination at discharge.  In providing this negative nexus opinion, the September 2016 VA opinion did not discuss the favorable nexus opinion dated in June 2008, or additional lay and medical evidence of record regarding the Veteran's reports of continued wrist symptoms since service.

In December 2016, the Veteran submitted additional medical evidence consisting of a note by VA physician Dr. QI dated in September 2016, stating that, "[i]t is at least as likely as not that any current right and or left wrist disabilities, to include carpal tunnel had their onset in service."  Though supportive of the Veteran's claim, the Board finds this VA opinion to be incomplete as it does not provide a rationale for the finding of a connection between service and current wrist complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).
However, in the case at hand, the Board finds of each of the opinions set forth in the record is incomplete in its discussion of the relevant medical evidence and fails to provide sufficient rationale for the Board to make a decision.    See Stefl v. Nicholson, 21Vet. App. 120 (2007); Bloom v. West, 12Vet. App. 185 (1999).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268 (1998).  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is insufficient, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the Board finds that as the Veteran has not yet been provided a VA examination that adequately addresses the issues presented, to include fully explained rationales with a reconciliation of contradictory medical opinions, the Board finds that a remand is necessary in order to obtain a new VA examination and opinion from a qualified VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor (M.D.) with the appropriate expertise who has not previously examined the Veteran, to determine the nature and etiology of all diagnosed right and left wrist disabilities, to include CTS.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions. 



The examiner is requested to clearly:

a) identify all current diagnoses of disability relating to the Veteran's right and/or left wrists, acknowledging that the record contains evidence of diagnoses of bilateral CTS.  

b) with regard to any diagnosed right and/or left wrist disability, the physician is should opine as to whether each such disability, to include bilateral CTS, is at least as likely as not (50 percent or greater probability) incurred in or is otherwise related to the Veteran's period of service.  In offering each opinion, the physician must specifically acknowledge and consider the lay evidence of the Veteran as to her symptoms of right and left wrist complaints during and following service.  

c.) the physician should specifically reconcile the medical opinions and findings recorded in claims file:  June 2008 VA OPC Orlando opinion by Dr. SBG;  the November 2010 C&P examination report;  the September 2015 DBQ opinion;  the September 15, 2016, VA "Administrative Note" by Dr. QI;  and the September 26, 2016, C&P opinion. 

This opinion must be accompanied by adequate reasons and bases for its conclusions.  If the physician finds that one medical opinion or diagnosis is more likely than another, such opinion should provide a clear rationale for that finding and a thorough discussion of all findings should be set forth.

2.  Then readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and allowed the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




